Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-19 and 21 renumbered as 1-19 are allowed.

Please replace Claim 21 with the following:

Claim 21. (Currently Amended) A non-transitory computer-readable storage medium on which are stored instructions that, when executed, cause a processor of a programmable device to perform functions of:
concurrently displaying a first plurality of targets including a first target and a second target;
moving a first visual indication of the current user target to the first target at a first time to reflect a change of the current user target to the first target in response to a first input event for navigation of a current user target;
actuating the current user target at a second time after the first time in response to a second input event for actuation of the current user target;
presenting to a user, at approximately the second time, a discriminatory signal used to confirm actuation of a target, wherein the discriminatory signal includes one of a haptic signal generated by a device in physical contact with the user, an audio signal, and a modified image and wherein the audio signal and the modified image are discernable within a predetermined range of the system to prevent an observer outside of the predetermined range of the system from discerning the audio signal and the modified image; and



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171